IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00213-CV

JAMES ARTHUR COOK, II, MIA NICHOLE
COOK, KRISTAL ALBERTA COOK, GREGORY
COOK, CHRISTOPHER CHARLES COOK AND
JAMES ARTHUR COOK, JR.,
                                   Appellants
 v.

BETTY LEWIS AND THE ESTATE OF JAMES
ARTHUR COOK, DECEASED,
                                                            Appellees



                       From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 2011-0494-PR1


                          MEMORANDUM OPINION

       Appellants have filed a “Motion to Withdraw Notice of Appeal.” We construe

Appellants’ motion as a motion to voluntarily dismiss their appeal. See TEX. R. APP. P.

42.1(a)(1). Dismissal of this appeal would not prevent a party from seeking relief to which

it would otherwise be entitled. The motion is granted, and the appeal is dismissed.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 2, 2017
[CV06]




Cook v. Lewis                                               Page 2